Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed August 18, 2022, is acknowledged. Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are pending in the instant application.

Information Disclosure Statement
	All references are considered.

Claim Objections
Claims 24-25 are objected to because of the following informalities:  
Claim 24: On line 3, “the control” should be ---a control---
Claim 25: On line 4, “thereof” is used. Examiner requests applicant to use plain language for clarity purposes.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling assembly” in claim 1.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “coupling assembly” in claim 1 is interpreted to correspond to the following structures in the specification:
A carriage (paragraph 0008 line 1, “the coupling assembly includes a carriage”) 
A rail (paragraph 0012 line 1, “the coupling assembly includes a rail”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Murray et al. (US 9802076 B2, hereinafter Murray).
Regarding claim 21, see Bedell annotated Figure 1 below, Bedell discloses an exercise or rehabilitation electromechanical device comprising:
a drive sub-assembly (regenerative brake 46) comprising a generator (126) operably coupled to a controller (computer 110, “Regenerative brake 46 includes a generator 126 coupled for rotation with crank member 12 of FIGS. 1-4. Generator 126 generates an output voltage across a variable resistor 128 that increases with the generator's rotational velocity producing a current through resistor 128. Resistor 128 dissipates in the form of heat the rotational energy the user expends rotating generator 126. Under control of computer 110, I/O interface 118 transmits a signal RESISTANCE to resistor 128 that controls the electrical resistance of resistor 128, thereby controlling the mechanical resistance regenerative brake 46 provides to crank rotation.” See column 6 lines 43-53);
a pedal assembly (crank assembly 26) secured to the drive sub-assembly (46), the pedal assembly (26) comprising: a pedal (linkage assembly 22, 23) configured to be engaged by a user (“Left and right linkage assemblies 22 and 23 for a linkage for coupling the left and right footpads 50 and 51 to frame 14 and for guiding the footpads in closed paths when the user's feet apply forces to the footpads.” See column 3 lines 49-52); and
at least one pressure sensor (considered to be strain gauges 58, 60, “The magnitude of the output signal of strain gauge 58 is a measure of the horizontal force a user applies to footpad 50. Footpad 50 flexes as the user applies a downward force on the footpad, and another strain gauge 60, attached to the underside of footpad 50, provides [computer 110 in] control panel 24 with an output signal of magnitude that varies with the amount by which footpad 50 flexes. Thus the output signal of strain gauge 60 is a measure of the magnitude of the downward-directed vertical force a user applies to footpad 60. Flexible conductors (not shown) convey the output signals of strain gauges 58 and 60 to control panel 24. Right footpad 51 is similar to left footpad 50 and includes similar strain gauges.” See column 4 lines 46-57) to sense a force applied to the pedal (22, 23) and transmit the force to the controller (110), the controller (110) is configured to receive a pedal rotational position (“In the automatic stride length adjustment mode, computer [110] adjusts left and right stride length in response to a combination of information contained in the H_FORCE_R and H_FORCE_L output signals of the right and left horizontal strain gauges 58-61 and the POSITION output signal of angular position sensor 126 of FIG. 7 indicating the angular position of crank rod 64 of FIG. 1… In the automatic stride length adjustment mode, computer 110 automatically increases or decreases stride length by increasing or decreasing the lengths of actuators 34, 35, 62 and 63 in response to the H_FORCE_L and H_FORCE_R signals produced by horizontal strain gauges 58 and 59 and the POSITION signal produced by position sensor 126.” See column 7 line 60 – column 8 line 38) and, in response, send control signals to the generator (see column 6 lines 43-53 above).

    PNG
    media_image1.png
    709
    992
    media_image1.png
    Greyscale

	However, Bedell does not disclose wherein the drive sub-assembly comprises an electric motor; and wherein the controller sends control signals to cause the electric motor to control rotational inertia at the pedal based on a pedal force value determined from the force applied to the pedal.
	Murray teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, (see Murray annotated Figure 1D below) comprising a drive sub-assembly comprising an electric motor (126) operably coupled to a controller (130, “The motor 126 can be communicatively coupled to the controller 130 that includes software to provides one or more modes of operation and/or resistance. As described in further detail below, the controller 130 can provide speed-based resistance (i.e., isokinetic resistance), speed-dependent resistance (i.e., isotonic resistance), constant passive motion (“CPM”) modes, active modes, constant power modes, and/or various other types of software-controlled modes of resistance. In certain embodiments, for example, the motor 126 can communicate with the controller 130 via a feedback loop to apply isokinetic resistance to the pedal assembly 106. For example, the apparatus 100 can detect the force applied to the [pedal 110 of] pedal assembly 106 (e.g., via sensors) to modulate the motor speed to maintain a selected amount of work. In this embodiment, as the user pushes harder on the pedal assembly 106, the controller 130 can communicate with the motor 126 to increase the motor speed such that the user feels less resistance.” See column 5 lines 5-22); and
	wherein the controller (130) is configured to send motor control signals (considered to be the communication between controller 130 and motor 126) to the electric motor (126) to cause the electric motor (126) to control rotational inertia (resistance, see column 5 lines 5-22 above) at a pedal (110) based on a pedal force value determined from the force applied to the pedal (110, see column 5 lines 5-22 above).

    PNG
    media_image2.png
    586
    713
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the generator of the drive sub-assembly of Bedell with the electric motor as taught by Murray, and to modify the controller as taught by Bedell to include the resistance software as taught by Murray in order to provide more resistance customization for the user.
	Regarding claim 22, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 21, as seen above. Bedell in view of Murray teaches wherein the controller (Bedell: 110) is configured to send motor control signals to the electric motor (Murray: 126) based on the pedal force value (Murray: column 5 lines 5-22), a set pedal resistance value (Bedell: “control panel 24 includes a pair of pushbuttons 142 and 142 enabling the user to command computer 110 to increase or decrease the resistance to rotation of cranks 121 and 122 provided by regenerative brake 46 by signaling I/O interface circuit 118 to increase or decrease the resistance of resistor 128.” See column 4 lines 25-30), and a pedal velocity determined from the pedal rotational position (Bedell: “The resistive force…provided by regenerative brake 46 is a function of the rotational velocity V of the crank member 12”. See column 14 lines 24-25; The crank member 12 moves through a complete revolution along with pedal 22,23 via spindle 64, thus the rotational velocity of crank member 12 is considered to be the pedal velocity. Additionally, velocity can be determined from the pedal angular/rotational position: “Each linkage assembly also includes a rotatable member, suitably a crank member 12 rotatably mounted on a frame 14, having an angular position that is indicative of the positions of the footpads within their closed paths… computer 110 can alternatively compute velocity from changes in angular position”, see column 3 lines 56-59 and column 4 lines 63-64).
	Regarding claim 23, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 21, as seen above. Bedell further discloses, see Bedell annotated Figure 1 above and Figures 2a-b below, wherein the pedal (22, 23) comprises a pedal bottom (lower channel member 20, “Left linkage assembly 22 further includes an adjustable length crank assembly 26 pivotally coupling lower channel member 20 to crank member 12”, see column 4 lines 10-12), the at least one pressure sensor (58, 60) comprises a plurality of pressure sensors (58, 60), a base plate (see note below) on the pedal bottom (20) to support the plurality of pressure sensors (58, 60), and a pedal top (see note below) positioned above the base plate (58, 60, see note below) and operatively engaged with the plurality of pressure sensors (58, 60) to transit force from the user of the pedal (22, 23) to the plurality of pressure sensors (58, 60, see column 4 lines 46-57 above).
	Note: Under broadest reasonable interpretation (BRI), the pedal top is interpreted to be the topside of footpad 50 and hook 54 while the base plate is interpreted to be the underside of footpad 50 and hook 54. According to this interpretation, the base plate supports the plurality of sensors 58 and 60 which sense the force of a user engaged with the pedal top.

    PNG
    media_image3.png
    394
    702
    media_image3.png
    Greyscale

	Regarding claim 24, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 23, as seen above. Bedell further discloses, see Figures 2a-b above, wherein the plurality of pressure sensors (58, 60) comprises a toe sensor (considered to be strain gauge 58) to sense a first pressure (see column 4 lines 46-57 above) and a heel sensor (considered to be strain gauge 60) to sense a second pressure (see column 4 lines 46-57 above), and the first pressure and the second pressure are used by the control system (computer 110 and interface circuit 118) to determine a net force (“The ‘net vertical force’ FV is defined as the difference between the vertical forces FVR [vertical force on right footpad 51] and FVL [vertical force on left footpad 50]”, see column 4 lines 4-5) on the pedal (22, 23), the pedal force value is determined from the net force.
	Regarding claim 25, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 21, as seen above. Bedell further discloses, see Bedell annotated Figure 4 below, wherein the pedal assembly (26) further comprises:
a spindle (crank rod 64) mounted to the pedal (22, 23) and having a spindle axis (“Crank rod 64 is coupled through bearings to footpad lower member 20”, see column 4 lines 62-63 and note below); and
a pedal arm assembly (26) mounted to the spindle (64) for support thereof, the pedal arm assembly is configured to be coupled to a rotational axle of the equipment, the rotational axle is radially offset from the spindle axis to define a range of radial travel of the pedal relative to the rotational axle, the pedal arm assembly (26) is configured to be coupled to a rotational axle of the equipment, the rotational axis (66) is radially offset from the spindle axis to define a range of radial travel (see annotated Figures 6a-d below) of the pedal (22, 23) relative to the rotational axle (“FIG. 4 depicts an example implementation of left side adjustable crank assembly 26 as including a linear actuator 62 attached to crank member 12 for adjustably controlling a distance between a crank rod 64 and the crank member's rotational axis 66.” See column 4 lines 58-62), the pedal arm assembly (26) comprising a coupling assembly (linear actuator 62), and an electric motor (stepper motor, “Linear actuator 62 includes a stepper motor controlled by signals from control panel 24 that are delivered to the stepper motor through wires coupling control panel 24 to brush contacts (not shown) on crank member 12.” See column 4 lines 58-67) coupled to the carriage to linearly move the spindle (64), the coupling assembly (62) being electrically actuated to selectively adjust a radial position of the pedal (22, 23) relative to the rotational axle in response to a control signal (see column 4 lines 58-67 above).
Note: A spindle is an axle, and accordingly, has an axis. The spindle is radially offset from the rotational axle, and is considered to be rotating along a radial path relative to the rotational axle. Incidentally, the pedal is attached to the spindle, and accordingly, the pedal follows the radial path of the spindle. The coupling assembly (see annotated Figure 4 below) linearly adjusts the radial position of the spindle relative to the rotational axle (see annotated Figures 6a-d below). Incidentally, the pedal is attached to the spindle, and accordingly, the radial position of the pedal adjusts along with the spindle.

    PNG
    media_image4.png
    612
    715
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    850
    844
    media_image5.png
    Greyscale


Regarding claim 26, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 25, as seen above. Bedell further discloses, see Bedell annotated Figure 1 above, wherein the pedal arm assembly (26) comprises a housing with an elongate aperture through which the spindle (64) extends; wherein the carriage is mounted in the housing (see note below) to support the spindle (64), and the electric motor (see column 4 lines 58-67 above) linearly moves the spindle (64) relative to the housing.
Note: The carriage is mounted within the housing similarly to applicant’s carriage shown in the disclosure. The carriage linearly moves along the rail, as shown in annotated Figures 6a-d above, which results in the spindle linearly moving relative to the housing.
Regarding claim 27, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 26, as seen above. Bedell further discloses wherein the elongate aperture is orthogonal to the spindle axis (see note below).
Note: Planes that intersect at 90 degrees are considered to be orthogonal. The plane of the spindle axis and the plane for which the elongate aperture resides, are considered to be orthogonal.

Claims 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Murray et al. (US 9802076 B2, hereinafter Murray), and further in view of Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh).
Regarding claim 28, Bedell as modified by Murray teaches the rehabilitation electromechanical device of claim 26, as seen above. 
However, Bedell in view of Murray does not teach wherein the coupling assembly comprises a drivescrew configured to be rotated by the electric motor and threadingly coupled to the carriage.
Badarneh teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, (see Badarneh annotated Figure 29 below) wherein a coupling assembly (comprising of carriage 330, 330’ and electric motor 326, 326’) comprises a drivescrew (327, 327’) configured to be rotated by the electric motor (326, 326’) and threadingly coupled to the carriage (330, 330’, “Each crank arm 304, 304' has two motors 326, 326' and 326", 326'" which has threaded bolts 327- 327'". The crank arms 304, 304' are connected with slide members 330, 330' which are slideable located in tracks on the crank arms, and connected with threaded bolts 327-327'". Running the motors 326-326'" guides the members 330, 330' along the crank arms, as indicated by arrow 328 in fig. 29, to wanted position according to motion desired.” See page 21).

    PNG
    media_image6.png
    661
    862
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the coupling assembly of Bedell as modified by Murray with the functionally equivalent coupling assembly as taught by Badarneh in order to improve the strength and durability of the linear spindle movement.
Regarding claim 31, Bedell as modified by Murray, and further in view of Badarneh, teaches the rehabilitation electromechanical device of claim 28, as seen above.  Bedell in view of Murray and Badarneh teaches wherein the coupling assembly (Badarneh: see annotated Figure 29 above) comprises a slide pad between the carriage (Badarneh: 330, 330’) and an interior wall of the housing (Bedell: see annotated Figure 1 above and note below), and the slide pad is adjacent to the drivescrew (Badarneh: 327, 327’).
Note: When Bedell in view of Murray is modified by Badarneh, the coupling assembly as taught by Badarneh is within the housing disclosed by Bedell. As a result, the slide pad is located between the carriage and the interior wall of the housing.
Regarding claim 32, Bedell as modified by Murray, and further in view Badarneh, teaches the rehabilitation electromechanical device of claim 28, as seen above. Bedell in view of Murray and Badarneh teaches wherein, during operation (Bedell: “A control system senses the angular position of the rotatable member, senses the forces the user applies to the footpads, and generates the control signals to increase or decrease the path dimensions when it senses particular combinations of angular position and user forces, thereby permitting the user to control the path dimensions by controlling the forces applied to the footpads.” See Abstract), the coupling assembly (Badarneh: see annotated Figure 29 above) is configured to adjust the radial position of the pedal (Bedell: 22, 23) in response to the control signal (Bedell: see column 4 lines 58-67 above).
Regarding claim 33, Bedell as modified by Murray, and further in view Badarneh, teaches the rehabilitation electromechanical device of claim 28, as seen above. Bedell in view of Murray and Badarneh teaches wherein the coupling assembly (Badarneh: see annotated Figure 29 above) is configured to adjust the radial position of the pedal (Bedell: 22, 23) to produce an elliptical pedal path, relative to the rotational axle (Bedell: see annotated Figure 4 above), during a revolution of the pedal (Bedell: 22, 23, “FIGS. 6A-6D show four example elliptical paths 72A-72D followed by a point on left footpad 50.” see column 5 lines 38-39 and annotated Figures 6a-d above).

	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Murray et al. (US Patent 9802076 B2, hereinafter Murray), in view of Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh), and further in view of view of Nelson et al. (International Publication WO 2016154318 A1, hereinafter Nelson).
Regarding claim 29, Bedell as modified by Murray, and further in view of Badarneh, teaches the rehabilitation electromechanical device of claim 28, as seen above. Bedell in view of Murray and Badarneh teaches wherein the carriage (Badarneh: 330, 330’) comprises a throughbore (Badarneh: see annotated Figure 29 above) that receives the drivescrew (Badarneh: 327, 327’).
	However, Bedell as modified by Murray, and further in view of Badarneh, is silent as to a threaded nut mounted adjacent to the throughbore, such that the threaded nut threadingly engages the drivescrew.
Nelson teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, wherein a threaded nut (see Nelson annotated Figure 1 below) mounted adjacent to a throughbore, such that the threaded nut threadingly engages the drivescrew (screw 106, “In some embodiments, the crank assembly further includes a block fixed to the crank for retaining the screw 106, and means for adjusting the screw (e.g., a socket or nut attachment on the end)”, see page 5 paragraph 2).

    PNG
    media_image7.png
    503
    556
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage of Bedell in view of Murray and Badarneh to include the threaded nut as taught by Nelson to further secure and stabilize the drivescrew in the throughbore.
Note: Under BRI, the term “adjacent” refers to the location of an object as “near” in relation to another object. The pedal arm assembly of Badarneh, shown in annotated Figure 29 above, does not show how the drivescrews are secured to the leftmost connector component. When Bedell, in view of Murray and Badarneh, is modified by Nelson, the threaded nut will secure the drivescrews to the leftmost connector component while being adjacent to the throughbore of the carriage. 
Regarding claim 30, Bedell as modified by Murray, Badarneh, and further in view of Nelson, teaches the rehabilitation electromechanical device of claim 29, as seen above. Bedell in view of Murray, Badarneh, and Nelson teaches wherein the coupling assembly (Badarneh: see annotated Figure 29 above) comprises a rail adjacent and parallel to the drivescrew (Badarneh: 327, 327’), the rail and the drivescrew (Badarneh: 327, 327’) are in the housing (Bedell: see annotated Figure 1 above), and the carriage (Badarneh: 330, 330’) engages the rail for linear travel along the rail in the range of radial travel of the pedal (Bedell: 22, 23, see column 4 lines 58-62 above).

Claims 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Murray et al. (US 9802076 B2, hereinafter Murray).
Regarding claim 34, see Bedell annotated Figures 4 and 6a-d above, Bedell discloses a method for electromechanical exercise or rehabilitation, comprising:
electrically adjusting a radial position of a pedal (22, 23) relative to a rotational axle in response to a control signal (“Under control of computer 110, I/O interface circuit 118 transmits control pulses to actuators 34, 35, 62 and 63 via the following control signals. Each control signal pulse tells the receiving actuator to increment or decrement its length by a unit amount,” See column 7 lines 1-5 and annotated Figure 7 below);
sensing a rotational position (“In the automatic stride length adjustment mode, computer [110] adjusts left and right stride length in response to a combination of information contained in the H_FORCE_R and H_FORCE_L output signals of the right and left horizontal strain gauges 58-61 and the POSITION output signal of angular position sensor 126 of FIG. 7 indicating the angular position of crank rod 64 of FIG. 1… In the automatic stride length adjustment mode, computer 110 automatically increases or decreases stride length by increasing or decreasing the lengths of actuators 34, 35, 62 and 63 in response to the H_FORCE_L and H_FORCE_R signals produced by horizontal strain gauges 58 and 59 and the POSITION signal produced by position sensor 126.” See column 7 line 60 – column 8 line 38) of the pedal (22, 23) for use in further electrically adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of the pedal (22, 23);
further electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) in response to another control signal (see column 7 lines 1- 5 above, annotated Figure 7 and note below).
Note: The control signals, shown in annotated Figure 7 below, comprise of multiple signals that control the spindle and pedal position along the coupling assembly.

    PNG
    media_image8.png
    841
    747
    media_image8.png
    Greyscale

However, Bedell does not teach controlling rotational inertia of the pedal based on a detected pedal force value.
Murray teaches a similar method, in the same field of endeavor with regards to electromechanical exercise equipment, wherein controlling rotational inertia of the pedal (110) is based on a detected pedal force value (see column 5 lines 5-22 above).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the method as disclosed by Bedell to include controlling the rotational inertia of the pedal based on a detected pedal force value as taught by Murray to further improve pedal resistance customization for the user.
Regarding claim 35, Bedell as modified by Murray teaches the method of claim 34, as seen above. Bedell further discloses (see annotated Figures 1 and 4 above) wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of the pedal (22, 23) comprises controlling an electric motor (stepper motor, see column 4 lines 58-67 above) coupled to a carriage to linearly move a spindle (64) in a housing.
Regarding claim 36, Bedell as modified by Murray teaches the method of claim 35, as seen above. Bedell further discloses (see Bedell annotated Figures 4 and 6a-d above) wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of the pedal (22, 23) comprises mechanically supporting the carriage on a rail  of the housing for linear travel of the carriage over a range of radial travel of the pedal (22, 23).
Regarding claim 38, Bedell as modified by Murray teaches the method of claim 34, as seen above. Bedell further discloses (see Bedell annotated Figures 4 and 6a-d above) wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) comprises, during a revolution (“Note that computer 110 increments or decrements right or left stride length at most only once during each rotational cycle.” See column 9 lines 32-34) of the pedal (22, 23), adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of the pedal (22, 23) to produce an elliptical pedal path (72a-d) relative to the rotational axle.
Regarding claim 39, Bedell as modified by Murray teaches the method of claim 34, as seen above. Bedell further discloses (see Bedell annotated Figures 1 and 4 above) wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of the pedal (22, 23) occurs while the pedal (22, 23) is rotating about the rotational axle, and regulating rotational motion (see column 7 line 60 – column 8 line 38 above) comprises sensing a force applied to the pedal (22, 23) and transmitting the sensed force to a remote receiver (control panel 24, see column 4 lines 58-67 above).
Regarding claim 40, Bedell as modified by Murray teaches the method of claim 34, as seen above. Bedell further discloses wherein rotational inertia at the pedal (22, 23) is further controlled based on a set pedal resistance value (see column 14 lines 24-25 above), and a pedal velocity determined from the rotational position of the pedal (22, 23; Velocity is determined from pedal angular/rotational position, see column 3 lines 56-59 and column 4 lines 63-64 above).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Murray et al. (US 9802076 B2, hereinafter Murray) and further in view of Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh).
Regarding claim 37, Bedell as modified by Murray teaches the method of claim 35, as seen above.
However, Bedell in view of Murray does not disclose wherein electrically adjusting the radial position of the pedal comprises rotating a drivescrew with the electric motor to linearly move the carriage.
Badarneh teaches a similar method, in the same field of endeavor with regards to electromechanical exercise equipment, (see Badarneh annotated Figure 29 above) wherein electrically adjusting the radial position of the of the pedal (403, see note below) comprises rotating a drivescrew (327, 327’) with the electric motor (326, 326’) to linearly move the carriage (330, 330’, see page 21 above).
Note: As the pedal arm assembly, shown in annotated Figure 29, rotates relative to the rotational axle, the carriage linearly adjusts the spindle position along the coupling assembly, comprising a carriage and rail. As a result, the change in the spindle position results in the change of the radial position of the spindle relative to the rotational axle.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have replaced the methodological step of electrically adjusting the radial position of the pedal as taught by Bedell in view of Murray with the method of using a rotating drivescrew with an electric motor to linearly move a carriage as taught by Badarneh to further improve the strength and durability of linearly moving the carriage.
Response to Arguments
	Applicant’s arguments with respect to claims 21-40 have been
considered but are moot because the new ground of rejection is in light of newly found
prior art applicable to applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                                                                                                                                                                                             

/ERIN DEERY/           Primary Examiner, Art Unit 3754